PER CURIAM:
Mark Graham Hanson, counsel for Quantrelle Donte Green, has moved to withdraw from further representation of the appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of *970merit, counsel’s motion to withdraw is GRANTED, and Green’s conviction and sentence is AFFIRMED.